Application for stay of judgment of the United States Court of Appeals for the First Circuit, presented to Mr. Justice Brennan, and by him referred to the Court, granted pending timely filing and disposition of a petition for writ of certiorari in this Court.
Should the petition for a writ of certiorari not be timely filed or denied, this stay is to terminate automatically. In the event the petition for a writ of certiorari is granted, this stay is to remain in effect pending issuance of the judgment of this Court.